 Case: 4:20-cv-00801-SNLJ Doc. #: 18 Filed: 06/23/20 Page: 1 of 2 PageID #: 382




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


SAFECO INSURANCE COMPANY OF )
ILLINOIS,                              )
                                       )
     Plaintiff,                        )
                                       )
   vs.                                 )                Case No. 4:20-cv-801 SNLJ
                                       )
THOMAS L. STEWART, AEQUITAS, )
LLC, d/b/a ALARIS ADR SERVICES, )
JENNIFER RUEBEL, LARRY                 )
RUEBEL, M.R., a minor child, and L.R., )
a minor child,                         )
                                       )
     Defendants.                       )


                           MEMORANDUM AND ORDER

       Currently before the Court is Safeco’s motion for a temporary restraining order

(“TRO”) and preliminary injunction pursuant to Federal Rule of Civil Procedure 65.

Safeco seeks to enjoin defendants from (1) making a final arbitration award including the

coverage-related findings from “phase one” of an arbitration, (2) moving to confirm the

arbitration findings of June 15, 2020, and (3) conducting “phase two” of further

arbitration proceedings, purporting to determine defendant Jennifer Ruebel’s alleged

claims against Safeco.

       Defendant Jennifer Reubel responds that the federal Anti-Injunction Act, 28

U.S.C. § 2283, precludes Safeco’s request. The Act states that a “court of the United

States may not grant an injunction to stay proceedings in a State court except as expressly


                                             1
 Case: 4:20-cv-00801-SNLJ Doc. #: 18 Filed: 06/23/20 Page: 2 of 2 PageID #: 383




authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect

or effectuate its judgments.” 28 U.S.C. § 2283. Before Safeco filed this lawsuit,

defendants M.R. and L.R. filed an application to confirm their arbitration award in the

circuit court of Jackson County, Missouri. Defendant Jennifer Ruebel thus argues that

the injunction Safeco seeks would necessarily violate the Anti-Injunction Act because it

would impede state court proceedings and none of the Act’s exceptions apply. Further,

defendant Ruebel argues that the pre-existing state court action provides Safeco the

ability to raise all the issue raised in its complaint and its motion. Principles of federal

court abstention may also apply in light of the pre-existing state court action.

       Plaintiff Safeco will be ordered to file a reply memorandum within 24 hours of the

issuance of this order addressing the matters raised herein.



       Accordingly,

       IT IS HEREBY ORDERED that plaintiff shall file a memorandum within 24
hours of the issuance of this order addressing the matters raised herein.


       Dated this 23rd day of June, 2020.

                                    ____________________________________
                                          STEPHEN N. LIMBAUGH, JR.
                                          UNITED STATES DISTRICT JUDGE




                                               2
